Item 1. Schedule of Investments: Putnam Growth Opportunities Fund The fund's portfolio 10/31/05 (Unaudited) COMMON STOCKS (99.4%)(a) Shares Value Aerospace and Defense (3.1%) L-3 Communications Holdings, Inc. 124,100 $9,657,462 Lockheed Martin Corp. 149,300 9,041,608 United Technologies Corp. 156,300 8,015,064 Airlines (0.5%) Southwest Airlines Co. 294,400 Banking (5.1%) Commerce Bancorp, Inc. 400,100 12,191,047 U.S. Bancorp 729,800 21,587,484 Washington Mutual, Inc. 213,900 8,470,440 Beverage (1.6%) Coca-Cola Co. (The) 312,500 Biotechnology (2.6%) Amgen, Inc. (NON) 232,300 17,599,048 Genentech, Inc. (NON) 48,400 4,385,040 Building Materials (1.6%) Masco Corp. (S) 228,900 6,523,650 Sherwin Williams Co. 157,100 6,684,605 Commercial and Consumer Services (4.2%) eBay, Inc. (NON) 381,100 15,091,560 Google, Inc. Class A (NON) 19,000 7,070,660 Yahoo!, Inc. (NON) 356,900 13,194,593 Communications Equipment (3.3%) Cisco Systems, Inc. (NON) 1,131,600 19,746,420 Qualcomm, Inc. 199,400 7,928,144 Computers (5.6%) Apple Computer, Inc. (NON) 230,000 13,245,700 Dell, Inc. (NON) 558,600 17,808,168 EMC Corp. (NON) 1,096,900 15,312,724 Conglomerates (1.1%) Tyco International, Ltd. 343,000 Consumer Finance (7.8%) Capital One Financial Corp. (S) 196,900 15,033,315 Countrywide Financial Corp. 560,400 17,803,908 MBNA Corp. 1,267,200 32,402,304 Electronics (3.7%) Freescale Semiconductor, Inc. Class B (NON) 205,280 4,902,086 Intel Corp. 708,600 16,652,100 Texas Instruments, Inc. 314,500 8,978,975 Financial (1.4%) Fannie Mae 250,200 Health Care Services (6.3%) Cardinal Health, Inc. 177,000 11,064,270 Express Scripts, Inc. (NON) (S) HCA, Inc. (S) Humana, Inc. (NON) Medco Health Solutions, Inc. (NON) UnitedHealth Group, Inc. (S) Homebuilding (1.0%) NVR, Inc. (NON) (S) Insurance (5.9%) ACE, Ltd. (Bermuda) American International Group, Inc. (SEG) Everest Re Group, Ltd. (Barbados) Investment Banking/Brokerage (1.8%) Bear Stearns Cos., Inc. (The) Lehman Brothers Holdings, Inc. Leisure (0.7%) Harley-Davidson, Inc. (S) Lodging/Tourism (0.8%) Royal Caribbean Cruises, Ltd. Machinery (0.6%) Parker-Hannifin Corp. Manufacturing (0.6%) Ingersoll-Rand Co., Ltd. Class A (Bermuda) Medical Technology (3.7%) Baxter International, Inc. Becton, Dickinson and Co. Medtronic, Inc. St. Jude Medical, Inc. (NON) Oil & Gas (7.7%) Amerada Hess Corp. (S) Apache Corp. Burlington Resources, Inc. Devon Energy Corp. Exxon Mobil Corp. Marathon Oil Corp. Occidental Petroleum Corp. Valero Energy Corp. Pharmaceuticals (5.0%) Johnson & Johnson (SEG) Pfizer, Inc. Teva Pharmaceutical Industries, Ltd. ADR (Israel) (S) Power Producers (0.5%) AES Corp. (The) (NON) Publishing (1.3%) McGraw-Hill Companies, Inc. (The) R. R. Donnelley & Sons Co. Restaurants (2.4%) McDonald's Corp. Yum! Brands, Inc. Retail (8.0%) Abercrombie & Fitch Co. Class A Best Buy Co., Inc. Home Depot, Inc. (The) Lowe's Cos., Inc. (S) Michaels Stores, Inc. Staples, Inc. Whole Foods Market, Inc. Schools (0.6%) Apollo Group, Inc. Class A (NON) (S) Semiconductor (0.9%) Applied Materials, Inc. (S) Software (3.3%) Adobe Systems, Inc. (S) Citrix Systems, Inc. (NON) (S) McAfee, Inc. (NON) (S) Oracle Corp. (NON) Symantec Corp. (NON) Technology Services (1.6%) Accenture, Ltd. Class A (Bermuda) (S) Fair Isaac Corp. Fiserv, Inc. (NON) Telecommunications (1.2%) Sprint Nextel Corp. (S) Tobacco (2.6%) Altria Group, Inc. Transportation Services (1.3%) United Parcel Service, Inc. Class B Total common stocks (cost $828,319,203) $830,377,608 SHORT-TERM INVESTMENTS (7.9%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) $14,421,035 Short-term investments held as collateral for loaned securities with yields ranging from 3.77% to 4.21% and due dates ranging from November 1, 2005 to December 9, 2005 (d) $ 51,537,073 Total short-term investments (cost $65,945,196) $65,945,196 TOTAL INVESTMENTS Total investments (cost $894,264,399)(b) $896,322,804 Putnam Growth Opportunities Fund FUTURES CONTRACTS OUTSTANDING at 10/31/05 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation S&P 500 Index (Long) 16 $4,839,200 Dec-05 $43,415 NOTES (a) Percentages indicated are based on net assets of $835,142,280. (b) The aggregate identified cost on a tax basis is $895,059,586, resulting in gross unrealized appreciation and depreciation of $55,580,331 and $54,317,113, respectively, or net unrealized appreciation of $1,263,218. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at October 31, 2005. (SEG) A portion of these securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at October 31, 2005. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the statement of operations. At October 31, 2005, the value of securities loaned amounted to $50,153,362. The fund received cash collateral of $51,524,161 which is pooled with collateral of other Putnam funds into 16 issues of high-grade, short-term investments. (e) Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly- owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $43,560 for the period ended October 31, 2005. During the period ended October 31, 2005, cost of purchases and cost of sales of investments in Putnam Prime Money Market Fund aggregated $57,954,380 and $54,157,116, respectively. At October 31, 2005, liquid assets totaling $4,841,475 have been designated as collateral for open future contracts. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term investments having remaining maturities of 60 days or less are valued at amortized cost, which approximates fair value. Other investments, including certain restricted securities, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price, or if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Putnam Research Fund The fund's portfolio 10/31/05 (Unaudited) COMMON STOCKS (99.1%)(a) Shares Value Aerospace and Defense (0.9%) Boeing Co. (The) $9,288,768 Airlines (0.6%) Southwest Airlines Co. Banking (7.2%) Bank of America Corp. Commerce Bancorp, Inc. U.S. Bancorp Washington Mutual, Inc. Biotechnology (2.5%) Amgen, Inc. (NON) Biogen Idec, Inc. (NON) MedImmune, Inc. (NON) Building Materials (0.6%) Masco Corp. Cable Television (2.0%) Comcast Corp. Class A (NON) (S) Chemicals (1.0%) E.I. du Pont de Nemours & Co. (S) Commercial and Consumer Services (3.1%) Cendant Corp. eBay, Inc. (NON) Yahoo!, Inc. (NON) Communications Equipment (2.6%) Cisco Systems, Inc. (NON) Qualcomm, Inc. Computers (3.3%) Dell, Inc. (NON) EMC Corp. (NON) NCR Corp. (NON) Conglomerates (2.8%) Danaher Corp. Tyco International, Ltd. Consumer Finance (4.2%) Capital One Financial Corp. Countrywide Financial Corp. MBNA Corp. (S) Consumer Goods (0.7%) Avon Products, Inc. Containers (0.5%) Owens-Illinois, Inc. (NON) 264,100 Electric Utilities (3.3%) Entergy Corp. 102,600 7,255,872 Exelon Corp. 257,500 13,397,725 PG&E Corp. 234,700 8,538,386 Wisconsin Energy Corp. 113,700 4,301,271 Electronics (3.7%) Analog Devices, Inc. 88,200 3,067,596 Freescale Semiconductor, Inc. Class A (NON) (S) 263,400 6,239,946 Intel Corp. 652,100 15,324,350 Microchip Technology, Inc. 67,700 2,042,509 Motorola, Inc. (S) 521,400 11,554,224 Energy (0.9%) Pride International, Inc. (NON) 315,300 Financial (2.7%) Fannie Mae (S) 259,100 12,312,432 Freddie Mac 153,700 9,429,495 PMI Group, Inc. (The) (S) 157,300 6,273,124 Forest Products and Packaging (0.5%) Smurfit-Stone Container Corp. (NON) (S) 523,600 Health Care Services (2.1%) Cardinal Health, Inc. 171,800 10,739,218 HCA, Inc. 149,800 7,218,862 Health Management Associates, Inc. Class A 165,200 3,536,932 Homebuilding (0.7%) NVR, Inc. (NON) (S) 10,500 Household Furniture and Appliances (0.8%) Whirlpool Corp. (S) 102,300 Insurance (5.6%) ACE, Ltd. (Bermuda) 220,100 11,467,210 American International Group, Inc. (SEG) 508,300 32,937,840 Everest Re Group, Ltd. (Barbados) 130,400 12,968,280 Investment Banking/Brokerage (1.1%) Bear Stearns Cos., Inc. (The) 103,500 Leisure (0.6%) Brunswick Corp. 175,200 Lodging/Tourism (1.7%) Las Vegas Sands Corp. (NON) (S) 205,100 7,034,930 Royal Caribbean Cruises, Ltd. 247,900 10,272,976 Machinery (0.7%) Parker-Hannifin Corp. (S) 113,100 Media (1.1%) Walt Disney Co. (The) 481,100 Medical Technology (2.3%) Becton, Dickinson and Co. 124,300 6,308,225 Boston Scientific Corp. (NON) 342,100 8,593,552 St. Jude Medical, Inc. (NON) 177,000 8,508,390 Metals (0.5%) United States Steel Corp. 138,000 Oil & Gas (8.9%) Amerada Hess Corp. 101,000 12,635,100 Apache Corp. 153,200 9,778,756 Burlington Resources, Inc. 170,100 12,284,622 Chevron Corp. 503,400 28,729,038 Marathon Oil Corp. 219,700 13,217,152 Occidental Petroleum Corp. 187,000 14,750,560 Pharmaceuticals (6.0%) Barr Pharmaceuticals, Inc. (NON) 42,300 2,430,135 Caremark Rx, Inc. (NON) 84,100 4,406,840 Eli Lilly Co. 125,300 6,238,687 Johnson & Johnson 416,800 26,100,016 Mylan Laboratories, Inc. 181,600 3,488,536 Pfizer, Inc. 409,700 8,906,878 Wyeth 233,200 10,391,392 Publishing (1.1%) McGraw-Hill Companies, Inc. (The) 237,100 Railroads (0.4%) Norfolk Southern Corp. 102,300 Restaurants (2.6%) McDonald's Corp. 372,300 11,764,680 Outback Steakhouse, Inc. (S) 138,500 5,215,910 Yum! Brands, Inc. 182,900 9,304,123 Retail (5.7%) Abercrombie & Fitch Co. Class A 110,600 5,750,094 Kohl's Corp. (NON) 206,500 9,938,845 Lowe's Cos., Inc. 189,900 11,540,223 Michaels Stores, Inc. 313,100 10,357,348 Staples, Inc. 606,700 13,790,291 Supervalu, Inc. 243,800 7,662,634 Schools (0.8%) Apollo Group, Inc. Class A (NON) 135,300 Semiconductor (1.3%) Applied Materials, Inc. 479,500 7,854,210 Lam Research Corp. (NON) 152,400 5,141,976 Software (2.3%) Adobe Systems, Inc. (S) 230,900 7,446,525 Oracle Corp. (NON) 1,273,700 16,150,516 Technology Services (2.3%) Accenture, Ltd. Class A (Bermuda) 207,900 5,469,849 Automatic Data Processing, Inc. 257,700 12,024,282 Fiserv, Inc. (NON) 129,800 5,669,664 Telecommunications (2.1%) American Tower Corp. Class A (NON) 208,300 4,967,955 Sprint Nextel Corp. 717,690 16,729,354 Tobacco (2.7%) Altria Group, Inc. 370,000 Transportation Services (1.8%) United Parcel Service, Inc. Class B 252,500 Waste Management (0.8%) Waste Management, Inc. 269,500 Total common stocks (cost $1,013,318,178) SHORT-TERM INVESTMENTS (2.7%)(a) (cost $27,450,534) Principal amount Value Short-term investments held as collateral for loaned securities with yields ranging from 3.77% to 4.21% and due dates ranging from November 1, 2005 to December 9, 2005 (d) TOTAL INVESTMENTS Total investments (cost $1,040,768,712) (b) FUTURES CONTRACTS OUTSTANDING at 10/31/05 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation S&P 500 Index (Long) 24 $7,258,800 Dec-05 $169,156 NOTES (a) Percentages indicated are based on net assets of $1,026,262,989. (b) The aggregate identified cost on a tax basis is $1,041,601,387, resulting in gross unrealized appreciation and depreciation of $62,971,076 and $60,096,329, respectively, or net unrealized appreciation of $2,874,747. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at October 31, 2005. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at October 31, 2005. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the statement of operations. At October 31, 2005, the value of securities loaned amounted to $26,859,857. The fund received cash collateral of $27,450,534, which is pooled with collateral of other Putnam funds into 16 issues of high-grade, short-term investments. (e) Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $42,711 for the period ended October 31, 2005. During the period ended October 31, 2005, cost of purchases and cost of sales of investments in Putnam Prime Money Market Fund aggregated $60,192,621 and $65,828,352, respectively. At October 31, 2005, liquid assets totaling $7,258,800 have been designated as collateral for open futures contracts. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term investments having remaining maturities of 60 days or less are valued at amortized cost, which approximates fair value. Other investments, including certain restricted securities, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price, or if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the
